                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION
                                                  §
RICHARD GRISSOM,                                  §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §              Civil Action No. 5:20-cv-00065
                                                  §
WARDEN TUCKER,                                    §
                                                  §
       Defendant.                                 §


                                             ORDER

       Plaintiff Richard Grissom, an inmate proceeding pro se, filed the above-styled and numbered
civil action complaining of alleged violations of his constitutional rights. The case was referred to

the United States Magistrate Judge in accordance with 28 U.S.C. § 636.

       Plaintiff was ordered to pay the statutory filing fee or to seek leave to proceed in forma
pauperis, and to file an amended complaint setting out a short and plain statement of his claims.

Docket Nos. 6, 7. When he did not comply with or respond to these orders, the Magistrate Judge
issued a Report recommending the lawsuit be dismissed without prejudice for failure to prosecute

or to obey an order of the Court. Docket No. 9.

       Plaintiff received a copy of this Report on February 26, 2021, but did not file objections;
accordingly, he is barred from de novo review by the District Judge of those findings, conclusions
and recommendations and, except upon grounds of plain error, from appellate review of the
unobjected-to factual findings and legal conclusions accepted and adopted by the District Court.

Duarte v. City of Lewisville, Texas, 858 F.3d 348, 352 (5th Cir. 2017).

       The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.
Upon such review, the Court has determined that the Report of the Magistrate Judge is correct. See

United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918 (1989) (where
no objections to a Magistrate Judge’s Report are filed, the standard of review is “clearly erroneous,

abuse of discretion and contrary to law”). Accordingly, the Report of the Magistrate Judge (Docket

No. 9) is ADOPTED as the opinion of the District Court. It is therefore
       ORDERED that the above-styled civil action is DISMISSED WITHOUT PREJUDICE

for failure to prosecute or to obey an order of the Court.

       So ORDERED and SIGNED this 28th day of April, 2021.




                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
